
	
		I
		112th CONGRESS
		1st Session
		H. R. 3715
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2011
			Mr. Holt introduced
			 the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To encourage online workforce training.
	
	
		1.Short titleThis Act may be cited as the
			 Online Job Training Act of
			 2011.
		2.Online workforce
			 training programsSection 171
			 of the Workforce Investment Act of 1998 (29 U.S.C. 2916) is amended by adding
			 at the end the following:
			
				(f)Online workforce
				training program
					(1)National Online
				Workforce Training Grants
						(A)In
				generalFrom the amount
				appropriated under subparagraph (G), the Secretary shall award National Online
				Workforce Training Grants on a competitive basis to eligible entities to enable
				such entities to carry out workforce training programs using distance-learning
				technologies, such as the Internet. An entity may leverage such grant with
				other Federal, State, local, and private resources, in order to expand the
				participation of businesses, employees, and other individuals in such training
				programs.
						(B)Eligible entity
				definedFor purposes of this
				subsection, the term eligible entity means an educational
				institution, community-based organization, nonprofit organization, State board
				or local board, or unit of general local government, that provides online
				workforce training.
						(C)PriorityPriority
				in awarding grants under this paragraph shall be given to eligible entities
				that—
							(i)have demonstrated
				experience in implementing and operating online workforce training and
				education programs;
							(ii)have demonstrated
				experience coordinating activities, where appropriate, with the workforce
				investment system; and
							(iii)conduct training
				for occupations with national or local shortages.
							(D)Data
				collectionEach eligible entity receiving a grant under this
				paragraph shall collect and report information on—
							(i)the number of
				participants in the workforce training program funded under this
				paragraph;
							(ii)the services
				received by the participants;
							(iii)program
				completion rates;
							(iv)factors
				determined as significantly interfering with program participation or
				completion;
							(v)the rate of job
				placement; and
							(vi)other information
				as determined as needed by the Secretary.
							(E)OutreachEach
				eligible entity receiving a grant under this paragraph shall conduct outreach
				activities to disseminate information to workforce investment boards, local
				governments, educational institutions, and other workforce training
				organizations about—
							(i)the workforce training program funded
				under this paragraph; and
							(ii)the results of
				such, and the best practices with respect to workforce training identified as a
				result of, program.
							(F)Performance
				levelsThe Secretary shall establish indicators of performance
				that will be used to evaluate the performance of eligible entities under this
				paragraph in carrying out the activities required under this paragraph. Prior
				to awarding a grant under this paragraph to an eligible entity, the Secretary
				shall negotiate and reach agreement with the entity regarding the levels of
				performance expected to be achieved by the entity on the indicators of
				performance.
						(G)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Secretary to carry out this paragraph $50,000,000 for fiscal years 2012 through
				2022.
						(2)Online training
				program clearinghouse
						(A)Description of
				grantFrom the amounts appropriated under subparagraph (D), the
				Secretary shall award one grant to an eligible postsecondary educational
				institution to provide the services described in this paragraph.
						(B)EligibilityTo
				be eligible to receive a grant under this paragraph, a postsecondary
				educational institution shall—
							(i)have demonstrated
				the ability to disseminate research on best practices for implementing
				workforce investment programs; and
							(ii)be a national
				leader in producing cutting-edge research on technology related to workforce
				investment systems under subtitle B.
							(C)ServicesThe
				postsecondary educational institution that receives a grant under this
				paragraph shall use such grant—
							(i)to
				provide technical assistance to entities that receive grants under paragraph
				(1);
							(ii)to collect and
				nationally disseminate the data gathered by entities that receive grants under
				paragraph (1); and
							(iii)to disseminate best practices identified by
				the Secretary.
							(D)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Secretary to carry out this subsection $1,000,000 for fiscal years 2012 through
				2022.
						.
		
